IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


LAN TU TRINH,                                : No. 37 EM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
KATHLEEN TRINH AND LT                        :
INTERNATIONAL BEAUTY SCHOOL                  :
INC.,                                        :
                                             :
                    Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 23rd day of May, 2018, the Petition for Review and the Petition for

Leave to Amend Petition for Review are DENIED.